Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of Group I, claims 1-10, 12, 17, 19-20, and 43, in the reply filed on 21 March 2022 is acknowledged. Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022. New submitted claims 47-49, and amended claim 19, are directed to an invention that lacks the same or corresponding special technical feature of the elected invention. Nucleic acids and peptides do not share the same or corresponding technical feature as they have different structures and functions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 21 March 2022 has been entered in full.  Claims 19 and 43 have been amended, claim 20 has been canceled, claims 13-14, and newly added claims 47-49 have 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 13 January 2021 and 23 April 2021 have been considered by the Examiner.

Specification
6.	The disclosure is objected to because of the following informalities:  in the Specification, the size of the ASCII text file of the Sequence Listing is required to be in bytes, not kilobytes. See below for a detailed description of this requirement. Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: in the Specification, the size of the ASCII text file in bytes.

Claim Objections
8.	Claim 19 is objected to because of the following informalities:  it recites a non-elected invention (i.e., administering a nucleic acid).  Appropriate correction is required. It is noted that should claim 19 be amended to remove this claim limitation, claim 46 would be duplicative of claim 19. 

Claim Rejections - 35 USC § 112 (4th Paragraph)
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


10.	Claims 2-3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a peptide comprising an amino acid sequence with at least 90% sequence identity with SEQ ID NO: 1. SEQ ID NO: 1 has 30 amino acid, however claims 2 and 3 recite peptides having less than 30 residues. Claim 12, which depends from claim 1, recites wherein the glutamate receptor is NMDA receptor or AMPA receptor. However, this limitation does not materially limit the peptide of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112 (Scope of Enablement)
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

12.	Claims 19, 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a peptide conjugate comprising the amino acid sequence SEQ ID NO:1 of SEQ ID NO: 4 fused to a cell penetrating peptide, and a method for (1) inhibiting neuropathic pain in a subject in need thereof, or (2) a method of reducing neuronal injury induced by cerebral ischemia or ischemia/reperfusion in a subject in need thereof, comprising administering a peptide conjugate comprising the amino acid sequence SEQ ID NO:1 of SEQ ID NO: 4 fused to a cell penetrating peptide to said subject, does not reasonably provide enablement for treating every type of pain, treating epilepsy, treating every type of brain injury, or preventing brain injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
13.	The specification’s disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without undue experimentation.  The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

14.	The claims are drawn quite broadly to a method for treating pain and/or epileptic seizures in a subject comprising administering an effective amount of a a26-1 C-terminal domain inhibitor 
15.	The Specification discloses for a peptide comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 4 fused to a cell-penetrating peptide that acts as an α2δ-1 C-terminal domain mimetic and blocks binding of α2δ-1 to a glutamate receptor (See Example 1).  The Specification also discloses the peptide of the invention reduces neuropathic pain in a chemotherapy-induced neuropathic pain model (See Example 7); reduces neuronal injury induced by ischemia/reperfusion (See Example 3) or induced by cerebral ischemia in a ischemic stroke model (See Example 4); However, there is insufficient guidance and a lack of working examples to support a conclusion that the claimed peptides could be used to treat the broad scope of conditions encompassed by the claims, including treating every type of pain, treating epilepsy, treating every type of brain injury, or preventing brain injury. Moreover, one skilled in the art would not know, with any level of predictability, that the administration of the peptide of the invention would lead to the treatment of every type of pain, treatment of epilepsy, the treatment of every type of brain injury, or the prevention of brain injury.
16.	The specification fails to disclose how to assess in vivo a pharmaceutically effective amount of the α2δ-1 peptide, nor has it established that administering said peptide would be useful for the treatment of every type of pain, treatment of epilepsy, the treatment of every type of brain injury, or the prevention of brain injury.  In the absence of this guidance, a practitioner would have to resort to a substantial amount of undue experimentation involving the variation in the amount and duration of administration of the peptide, and making a determination of whether a successful result was achieved.  The instant situation is analogous to that which was addressed in In re Colianni, 195 USPQ 150, (CCPA 1977), which held that:
	“a “[d]isclosure that calls for application of “sufficient” ultrasonic energy to practice claimed method of fusing bones but does not disclose what “sufficient” dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph”.

17.	In the instant case, there are no working examples presented in the instant specification that describe the successful treatment of pain, other than neuropathic pain, the treatment of epilepsy, the treatment of every type of brain injury, or the prevention of brain injury by administering the claimed peptides.  Therefore, without this guidance, one skilled in the art would not know, with any level of predictability, that the administration of an undetermined amount of an anti-NRP2 antibody would lead to the treatment of any disease or condition.
18.	A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 100, (CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”, and that “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[I]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.



Claim Rejections - 35 USC § 112 (Written Description)
20.	Claims 1-5, 9-10, 12, 17, 19, 43 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
21.	The U.S. Court of Appeals for the Federal Circuit recently reaffirmed, in an en banc decision, that the written description requirement for a genus may be satisfied either by (i) the disclosure of a representative number of species falling within the scope of the genus or (ii) structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus. Ariad Pharmaceuticals', Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350, 94 U.S.P.Q.2d 1161, 1171 (en banc) (Fed. Cir. 2010), citing Regents" of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69, 43 U.S.P.Q.2d 1398, 1406 (Fed. Cir. 1997). 
Ariad Pharmaceuticals comport with statements set out in the USPTO's Manual of Patent Examining Procedure (M.P.E.P.). In particular, the M.P.E.P. provides that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species of relevant identifying characteristics. M.P.E.P. § 2163, II, A, 3, (a), (ii). 
23.	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.
24.	The claims are drawn very broadly to an isolated peptide comprising an amino acid sequence with at least 90% sequence identity with SEQ ID NO:1, wherein said peptide is fused to a cell- penetrating peptide and said peptide acts as an a26-1 C-terminal domain mimetic and blocks binding of a26-1 to a glutamate receptor.  The claims also recite wherein the peptide comprises at least 15, 20, 25, 30, 35, 40, 45 or 50 residues, or wherein the peptide contains no more than 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45 or 50 residues.  The claims also recite a pharmaceutical composition comprising said peptide.  While the Specification provides adequate written 
25.	For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii.
26.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
28.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Summary
29.	Claims 1-5, 9-10, 12, 17, 19, 43 and 46 stand rejected.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
March 25, 2022